Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the claimed “exhibiting an output characteristic of an inverse characteristic” is not presented in the Specification in such a way as to reasonably convey as required. The Specification provides for an output characteristic based on a reverse current, and identical with an inverse characteristic, in [0100], but not “of an inverse characteristic.” [0115] further states “sensor output initial fluctuation characteristic of the controlled potential electrolysis oxygen sensor 10a is compensated by the output characteristic (discharge characteristic) based on the reverse current” but again does not provide for or adequately explain “an output characteristic of an inverse characteristic.” Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6321101 (herein Holmstrom).
Regarding claim 1, Holmstrom teaches A controlled potential electrolysis gas sensor including 
at least a working electrode and a counter electrode which are provided in contact with an electrolytic solution to detect a concentration of a detection target gas in a gas to be tested by detecting a current flowing between the working electrode and the counter electrode in a state in which the working electrode is controlled at a constant set potential (housing 1 or portion thereof functions as the counter electrode CE of the system attached to the housing 1 is an electrode lead having a working electrode WE, and a stimulating/sensing electrode SE. This is of course a very simple setup comprising only the necessary components to measure the oxygen pressure in the blood stream through the heart and to effect stimulation from the pacemaker as a response to the measurements made by the oxygen sensor, Col. 4, Lines 10-19; first phase in which the impressed voltage between the working electrode WE and the counter electrode is approximately -1 V, Col. 4, Lines 47-49), 
the controlled potential electrolysis gas sensor comprising an operation control circuit configured to drive the controlled potential electrolysis gas sensor for a predetermined amount of time from an activation of an operating power source, under energization conditions capable of obtaining a state in which a current in a reverse direction, exhibiting an output characteristic of an inverse characteristic compensating a sensor output initial fluctuation characteristic based on a current in a forward direction detected when the controlled potential electrolysis gas sensor is activated under energization conditions at a time of a gas detection operation, flows between the working electrode and the counter electrode (control unit 40, Col. 9, Line 50; a second phase where the impressed voltage is equal in step but having the opposite sign, Col. 4, Lines 49-50; Fig. 2 and Col. 5, Lines 7-27 teach equivalent inverse characteristic of the present invention; Col. 4, Lines 54-50 teaches potential step technique has two phases that lasts 10 ms each, and is shown in Fig. 2, when voltage is applied, which correspond to predetermined drive time of the present invention).
Regarding claim 2, Holmstrom teaches wherein the operation control circuit includes a potentiostat that controls a potential of the working electrode so as to be the set potential, and a short circuit that short-circuits the counter electrode to an operating power source (potentiostat, Col. 5, Line 31; Fig. 9 teaches counter electrode CE connected to VA via S1, E1, and S4).
Regarding claim 3, Holmstrom teaches wherein: the short circuit includes a switching element, and the switching element is turned on at the time of activating the sensor so as to apply a power source voltage of the operating power source to the counter electrode, and is turned off after elapse of a predetermined amount of time since the turning on of the switching element so as to stop the application of the power source voltage to the counter electrode (output of the operational amplifier E1 is coupled via a switch S4 to the counter electrode CE and to the inverting input of E1, Col. 9, Lines 62-64).
Regarding claim 4, Holmstrom teaches wherein: the potentiostat includes a first operational amplifier with a positive power source terminal to which the operating power source is connected and an output terminal to which the counter electrode is connected, and a second operational amplifier with an inverting input terminal to which the working electrode is connected and an output terminal which is electrically connected to the inverting input terminal so as to form negative feedback of an output, and one end of the switching element in the short circuit is electrically connected to the positive power source terminal of the first operational amplifier, and the other end of the switching element is electrically connected to the output terminal of the first operational amplifier (operational amplifier E1, operational amplifier E2, Col. 9, Lines 58-64; Figs. 9 and 12 teach corresponding configuration of E1 and E2).
Regarding claim 5, Holmstrom teaches wherein: the operation control circuit includes a control unit that controls a potential of the working electrode at the time of activating the sensor to be temporarily an excessive potential higher than the set potential at the time of the gas detection operation (Fig. 2 teaches control of WE, with potential before time 0).
Regarding claim 6, Holmstrom teaches wherein the detection target gas is an oxygen gas, and the gas to be tested is supplied to the working electrode through a pinhole (Col. 5, Lines 33-42 teaches CO2 and N2 bubbling through the cell using a working electrode, which will inherently require small hole in working electrode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom as applied to claim 1 above, and further in view of US 20160258896 (herein Uesegi).
Regarding claim 7, Holmstrom teaches a reference electrode for controlling potentials of the working electrode and the counter electrode (reference electrode RE, Fig. 12). However, Uesegi does not teach, “wherein the counter electrode and the reference electrode are disposed spaced apart from each other in a same plane, and the working electrode, the counter electrode and the reference electrode are disposed in a layered manner with an electrolytic solution retaining member interposed between the working electrode, and the counter electrode and the reference electrode.” However, Uesegi teaches the claimed configuration of working electrode 21, reference electrode 23, and counter electrode 22 ([0062], Fig. 1). It would be obvious to arrange the electrodes of Holmstrom in the same manner of Uesegi for at least the motivation to improve reliability ([0005]) and accuracy ([0007]).

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. As stated above, Holmstrom teaches the claimed limitations including driving for a predetermined time and an output characteristic being an inverse characteristic as shown in Fig. 2 (see Col. 4, Line 45-Col. 5, Line 15, and Fig. 2 shows potential of WE at the top graph and the current I in the top graph having opposite sign and having a characteristic (i.e. feature or quality) that is inversed (opposite sign).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852